 



EXHIBIT 10.40.01
AMENDMENT TO INTELLECTUAL PROPERTY
CONTRIBUTION AGREEMENT
     This AMENDMENT effective October 1, 2005, is among Visteon Corporation, a
Delaware corporation (“Visteon”), Visteon Global Technologies, Inc., a Michigan
Corporation (“VGTI”), Automotive Components Holdings, Inc. (formerly VFH
Holdings, Inc.), a Delaware corporation, and Automotive Components Holdings, LLC
(formerly VFH Holdings LLC), a Delaware limited liability company (the
“Company”).
WITNESSETH:
     WHEREAS, Ford Motor Company, a Delaware corporation (“Ford”) and Visteon
are parties to a Master Agreement (the “Master Agreement”) dated as of
September 12, 2005, as a result of which the parties hereto entered into an
Intellectual Property Contribution Agreement (the “IP Contribution Agreement”)
dated October 1, 2005, wherein Visteon and VGTI contributed to the Company
certain intellectual property assets related to the Business as defined therein;
and
     WHEREAS, Visteon, VGTI, and the Company have agreed to certain
modifications and corrections to the IP Contribution Agreement and its
Appendices and Attachments.
     NOW THEREFORE, in consideration of the above premises and the mutual
covenants herein contained, and for other good and valuable consideration given
by each party hereto to the other, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto, for themselves, their successors and
permitted assigns, intending to be legally bound, agree as follows:
          A. The definition of “Company Only Products and Technologies” is
amended to read as follows:
     “Company Only Products and Technologies” means the following products and
technologies manufactured only by the Company as of the Closing Date, for
manufacture and sale to any customer, including any improvements or developments
for currently produced products or those in the current cycle plan for Plants
which have passed the Visteon CDP Gate 2 (or equivalent) approval, except that
any such improvements or developments 1) that are subject to pre-existing
contractual obligations that prevent transfer to Company are not to be included
or 2) that are subject to a joint development agreement with non-Ford OEM’s, or
other suppliers, subject to mutual agreement of inclusion, or exclusion, between
the parties: Driveshafts, Catalytic Converters, Exhaust System Pipes, Body
Stampings, Stabilizer Bars, Steering Columns, RV Steering Gears, Steering Pumps,
Seat Foam, Wiper Motors, Bumper Fascias, torque arms, bumper shocks, and cam
synchronizers.

 



--------------------------------------------------------------------------------



 



          B. The definition of “Non-Core Shared Products and Technologies” is
amended to read as follows:
     “Non-Core Shared Products and Technologies” means Shared Products and
Technologies for any of the following products or technologies: Axles, Power
Take-off Unit (PTU), Manual Steering Gears, HPAS Steering Gears, Ignition
Systems, Air Charging Assemblies, Throttle Bodies, Fuel Charge Assemblies, Fuel
Injectors, Air/Fuel Charging Assemblies, Integrated Air/Fuel Modules, Fuel
Pumps, Alternators, Starters, Fuel Vapor Storage (Carbon Canisters), Glass, and
Blow-Molded Fuel Tanks.
          C. Section 7.1 in Appendix 7 is amended to read as follows:
     7.1 VGTI hereby grants to Company an irrevocable, non-exclusive, worldwide,
non-sublicensable, fully paid, royalty free, license to make, have made, use,
have used, sell, offer for sale and import components or systems utilizing the
controls algorithms that exist as of the Closing Date for the following
products: Axle Controls; All Wheel Drive Controls; Ignition Driver/Controls;
Wiper Controls; Fuel Efficient Power Steering; and Electronic Fuel Efficient
Power Steering. Such license is severable and separately transferable by
business, under the same terms hereof, upon sale of all or substantially all of
the assets related to that business to a 3rd party purchaser. Subject to
Section 7.04(B) of this Agreement, Company shall retain rights under that
portion of such license which is transferred to the 3rd party purchaser in the
event that Visteon or its Subsidiaries has remaining manufacturing facilities
currently producing products requiring all or a portion of the transferred
license. Neither VGTI nor Company has any duty or obligation after the Closing
Date to provide maintenance, support, updates, modifications, additions,
derivative works, or any other improvements or variations to the controls
algorithms to the other party except for any modifications rectifying or
mitigating an inherent design flaw that was present at the Closing Date.
          D. Section 11.2 in Appendix 11 is amended to read as follows:
     11.2 VGTI hereby agrees to encumber its ownership of the Engineering Design
Tools by agreeing that it shall not grant sublicenses to any of the Engineering
Design Tools as set forth in the Attachment 11A (“Non-Core Shared Products and
Technologies — Engineering Design Tools”) to Appendix 11 to any 3rd party other
than a Visteon Joint Venture, as defined herein. Such sublicense by VGTI to a
Visteon Joint Venture can be royalty free. Notwithstanding the foregoing, VGTI
shall be permitted to grant a sublicense to a third party acquirer of
substantially all the assets of a business of Visteon Corporation or its
affiliates or subsidiaries with respect to Engineering Design Tools utilized by
such business immediately prior to its acquisition by the third party, which can
be royalty free. Such sublicense shall be nontransferable except to a subsequent
acquirer of the business.

 



--------------------------------------------------------------------------------



 



          E. The following Attachments to the IP Contribution Agreement are
replaced with the corresponding Attachments appended hereto: Appendix 1,
Attachment 1A; Appendix 2, Attachment 2A; Appendix 3, Attachment 3A; Appendix 4,
Attachment 4A; Appendix 4, Attachment 4B; Appendix 5, Attachment 5A; Appendix 6,
Attachment 6A; Appendix 6, Attachment 6B; Appendix 7, Attachment 7A; Appendix 8,
Attachment 8A; Appendix 11, Attachment 11A; Appendix 12, Attachment 12A;
Appendix 14, Attachment 14A; Appendix 15, Attachment 15A; Appendix 19,
Attachment 19A. All other Appendix Attachments remain unchanged.
          F. The listing of CDP Gate 2 Projects and the listing of Engineering
Design Tools included following original Appendix 21 are deleted therefrom and
replaced by Attachment 22.
     WHEREFORE, the parties have signed this Amendment to the Intellectual
Property Contribution Agreement.

                                  VISTEON CORPORATION   VISTEON GLOBAL
TECHNOLOGIES, INC.            
 
                                By:   /s/ James F. Palmer   By:   /s/ James F.
Palmer              
 
  Name:   James F. Palmer       Name:   James F. Palmer            
 
  Title:   Executive Vice President and
Chief Financial Officer       Title:   Vice President              Date:  
12/05/2006   Date:   12/05/2006

                                  AUTOMOTIVE COMPONENTS
HOLDINGS, LLC   AUTOMOTIVE COMPONENTS
HOLDINGS, INC.            
 
                                By:   /s/ Marcia J. Nunn   By:   /s/ Marcia J.
Nunn              
 
  Name:   Marcia J. Nunn       Name:   Marcia J. Nunn            
 
  Title:   Secretary       Title:   Secretary             Date:   12/11/2006  
Date:   12/11/2006

 